DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
Applicant’s amendments to the claims, specification, and drawings submitted on 05/18/2021 are accepted.
Response to Amendment
This office action is in response to the reply filed on 05/18/2021.
In the reply, the applicant amended claim 1 and added claims 8-20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Bracken et al. (US 2009/0143742).
Regarding claim 1, Bracken et al. discloses a stabilization device (80 of Fig. 8-17) for attaching an instrument (60 of Fig. 16-17, see [0056], lines 6-25 and note, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles”) along a 
Regarding claim 2, Bracken et al. discloses the stabilization device (80) according to claim 1, further including on said pad (92 and “liner”), opposite said holder (90), an adhesive foot (92 of Fig. 11-14, see [0098], lines 1-6) with a peelably removable film (“liner” see [0099]) that exposes said foot upon removal of said film for disposition on the torso (see [0099], lines 1-3 and [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used).
Regarding claim 5, Bracken et al. discloses the stabilization device (80) according to claim 1, wherein said cover (112/116/118) latches to said holder (90) in said close position (see Fig. 11) and unlatches in said open position (see Fig. 12, and [0105], lines 5-6 and note, “The connection member 118 can engage and be secured by the latch 100”).
Regarding claim 6, Bracken et al. discloses the stabilization device (80) according to claim 1, wherein said cover (112/116/118) includes at least one gap along a periphery (see Fig. 11 illustrating how a gap exists between “hinged member 116” and “connection member 118”) to avoid contact with the tether in said close position (see Fig. 11 and Fig. 17 illustrating how the gap prevents the cover from contacting and interfering with “medical article 60” and would, therefore, also prevent the cover from contacting a tether when the device is in the close position depicted in Fig. 11 and Fig. 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in further view of Bracken et al. (US 2009/0143742)
Regarding claim 3, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. discloses all of the limitations of claim 1. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a breathable fabric.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) which is composed of tricot (see [0139], lines 1-3). In [0014], lines 2-4 of the instant application, the applicant states that tricot is a breathable fabric. Bracken et al., therefore, teaches a stabilization device (250) wherein said pad (260) is composed of a breathable fabric (see [0139, lines 1-3 of Bracken et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in favor for the flexible pad composed of breathable fabric taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a breathable fabric which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a breathable fabric would increase the level of comfort experienced by a patient wearing the stabilization device by increasing the amount of ventilation at the location of the device. 
Regarding claim 4, 
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) is composed of a foam sheet (see [0139], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pad disclosed in Figures 8-17 of Bracken et al. in favor for the flexible pad composed of a foam sheet taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a foam sheet which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a foam sheet would increase the level of comfort experienced by a patient wearing the stabilization device by serving as a cushion following inadvertent dislodgements of the device. 
Claims 7, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in view of Bayless et al. (US 5,944,696).
Regarding claim 7, Bracken et al. discloses all of the limitations of claim 1. Bracken et al. does not, however, disclose the stabilization device further including a swivel join between said pad and said holder for angular independence therebetween. 
Bayless et al. teaches a stabilization device (100 of Fig. 1) having a flexible pad (137 of Fig. 1), an instrument holder (101 of Fig. 1) disposed on said pad (137, see Fig. 1-2 and Col. 4, lines 3-7). Bayless et al. further teaches the stabilization device (100) including a swivel joint (107/105 of Fig. 1-2) between said pad (137) and said holder (101, see Fig. 2 illustrating how swivel joint is between pad and holder) for angular independence therebetween (see Col. 4, lines 8-12). The swivel joint as taught by Bayless et al. includes a mounting base (107) attached to the pad (137) and a post (interlocking unit 105 of Fig. 1-2) attached to the holder (101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Bracken et al. to include the mounting base and 
Regarding claim 9, Bracken et al. discloses a stabilization device (80 of Fig. 8-17) for attaching an instrument (60 of Fig. 16-17, see [0056], lines 6-25 and note, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles”) along a phlebostatic axis of a patient's torso (see [0119] and note, “In order to secure a medical article 60 to a patient using the securement system 80, the base 90 is attached to the patient, such as to the patient's skin, at a location where the medical article 60 is to be located”), said instrument having a tether to a monitor (Examiner notes that success of the stabilization device is not affected by providing the medical instrument with a tether to a monitor), said stabilization device (80) comprising: a flexible pad (92 of Fig. 11-12 and “liner, such as a silicone coated polyester film” of [0099]) that contacts the torso along the phlebostatic axis (see [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used); an instrument holder (90 of Fig. 11-14) disposed on said pad (92 and “liner”, see [0098], lines 1-6 and note, “An adhesive layer 92 is provided on at least a portion of the lower surface of the base 90 for adhering to the patient.”), said holder including a clamp (“plurality of tentacles 114” of Fig. 11-17, see Fig. 17 and [0107] indicating how “enables a medical article to be placed beneath the tentacles 114, and a closed position, which is illustrated in FIG. 11 and presses the tentacles down on top of a medical article (not shown in FIG. 11)” and note how, because the “tentacles 114” press down on top of the medical device, the “tentacles 114” correspond to a clamp) extending 
Bayless et al. teaches a stabilization device (100 of Fig. 1) having a flexible pad (137 of Fig. 1), an instrument holder (101 of Fig. 1) disposed on said pad (137, see Fig. 1-2 and Col. 4, lines 3-7). Bayless et al. further teaches the stabilization device (100) including a swivel joint (107/105 of Fig. 1-2) between said pad (137) and said holder (101, see Fig. 2 illustrating how swivel joint is between pad and holder) for angular independence therebetween (see Col. 4, lines 8-12). The swivel joint as taught by Bayless et al. includes a mounting base (107) attached to the pad (137) and a post (interlocking unit 105 of Fig. 1-2) attached to the holder (101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Bracken et al. to include the mounting base and post taught by Bayless et al. Doing so would provide a swivel joint between said pad and said holder of Bracken et al. for angular independence therebetween. Doing so would be advantageous because it allows for slight movements of a patient without causing great discomfort or skin trauma (see Col. 5, lines 55-61 of Bayless et al.). Additionally, such a modification is advantageous because it significantly reduces the likelihood of dislodging the medical instrument (see Col. 5, lines 61-65 of Bayless et al.). 
Regarding claim 10, Bracken et al. in view of Bayless et al. teaches all of the limitations of claim 9. Bracken et al. further teaches the device including on said pad (92 and “liner”), opposite said holder (90), an adhesive foot (92 of Fig. 11-14, see [0098], lines 1-6) with a peelably removable film (“liner” see [0099]) that exposes said foot upon removal of said film for disposition on the torso (see [0099], lines 1-3 and [0119] indicating that stabilization device can be placed on skin wherever the instrument is intended to be used).
Regarding claim 13, Bracken et al. in view of Bayless et al. teaches all of the limitations of claim 9. Bracken et al. further teaches wherein said cover (112/116/118) latches to said holder (90) in said close position (see Fig. 11) and unlatches in said open position (see Fig. 12, and [0105], lines 5-6 and note, “The connection member 118 can engage and be secured by the latch 100”).
Regarding claim 14, Bracken et al. in view of Bayless et al. teaches all of the limitations of claim 9. Bracken et al. further teaches wherein said cover (112/116/118) includes at least one gap along a periphery (see Fig. 11 illustrating how a gap exists between “hinged member 116” and “connection member 118”) to avoid contact with the tether in said close position (see Fig. 11 and Fig. 17 illustrating how the gap prevents the cover from contacting and interfering with “medical article 60” and would, therefore, also prevent the cover from contacting a tether when the device is in the close position depicted in Fig. 11 and Fig. 17).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in view of Wright et al. (US 2010/0114034).
Regarding claims 7-8, Bracken et al. discloses all of the limitations of claim 1. Bracken et al. does not, however, disclose the stabilization device further including a swivel joint between said pad and said 
Wright et al. teaches a stabilization device (“securing device 10” of Fig. 1-3) having a flexible pad (“pad 80” and “base 40” of Fig. 2A), an instrument holder (“retainer 20” of Fig. 1) disposed on said pad (80/40, see Fig. 2A illustrating how the retainer is disposed on the pad). Wright et al. further teaches the stabilization device (10) including a swivel joint (“base 40” and “attachment lip 22” of Fig. 1-3) between said pad (80/40) and said holder (20, see Fig. 2A illustrating how swivel joint is between pad and holder) for angular independence therebetween (see [0045], lines 16-19 indicating how, “Indeed, the base 40 and retainer 20 may be attached and configured in any manner suitable to allow for rotational or swivel movement between them”). The swivel joint as taught by Wright et al. comprises a plug ring (“attachment lip 22” of Fig. 1-3, see Fig. 3 illustrating how “attachment lip 22” comprising a ring shape) on said holder (20, see Fig. 3 illustrating how the plug ring is on the holder) that turns in an annular race (“circular ridge 44” of Fig. 2B, see Fig. 2B illustrating how “circular ridge 44” is annular and provides a track for the plug ring to follow) on said pad (80/40, see Fig. 2A-2B illustrating how the annular race is provided on said pad).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Bracken et al. to include the swivel joint taught by Bayless et al. such that the flexible pad of Bracken et al. further comprises the base taught by Wright et al. and the holder of Bracken et al. comprises the plug ring taught by Wright et al. Such a modification would provide the stabilization device with a swivel joint between said pad and said holder for angular independence therebetween and wherein said swivel joint comprises a plug ring on said holder that turns in an annular race on said pad. Additionally, such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. . 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in view of Bayless et al. (US 5,944,696) and, in further view, of Bracken et al. (US 2009/0143742).
Regarding claim 11, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. in view of Bayless et al. teaches all of the limitations of claim 9. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a breathable fabric.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) which is composed of tricot (see [0139], lines 1-3). In [0014], lines 2-4 of the instant application, the applicant states that tricot is a breathable fabric. Bracken et al., therefore, teaches a stabilization device (250) wherein said pad (260) is composed of a breathable fabric (see [0139, lines 1-3 of Bracken et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad disclosed in Figures 8-17 of Bracken et al. in view of Bayless et al. in favor for the flexible pad composed of breathable fabric taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a breathable fabric which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a breathable fabric would increase the level of comfort experienced by a patient wearing the stabilization device by increasing the amount of ventilation at the location of the device. 
Regarding claim 12, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. in view of Bayless et al. teaches all of the limitations of claim 9. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a foam sheet.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) is composed of a foam sheet (see [0139], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad disclosed in Figures 8-17 of Bracken et al. in view of Bayless et al. in favor for the flexible pad composed of a foam sheet taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a foam sheet which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a foam sheet would increase the level of comfort experienced by a patient wearing the stabilization device by serving as a cushion following inadvertent dislodgements of the device. 
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in view of Wright et al. (US 2010/0114034).
Regarding claim 15, Bracken et al. discloses a stabilization device (80 of Fig. 8-17) for attaching an instrument (60 of Fig. 16-17, see [0056], lines 6-25 and note, “The securement system and devices disclosed herein can be successfully utilized in connection with many types of medical articles”) along a phlebostatic axis of a patient's torso (see [0119] and note, “In order to secure a medical article 60 to a patient using the securement system 80, the base 90 is attached to the patient, such as to the patient's skin, at a location where the medical article 60 is to be located”), said instrument having a tether to a monitor (Examiner notes that success of the stabilization device is not affected by providing the medical instrument with a tether to a monitor), said stabilization device (80) comprising: a flexible pad (92 of Fig. 
Wright et al. teaches a stabilization device (“securing device 10” of Fig. 1-3) having a flexible pad (“pad 80” and “base 40” of Fig. 2A), an instrument holder (“retainer 20” of Fig. 1) disposed on said pad (80/40, see Fig. 2A illustrating how the retainer is disposed on the pad). Wright et al. further teaches the stabilization device (10) including a swivel joint (“base 40” and “attachment lip 22” of Fig. 1-3) between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Bracken et al. to include the swivel joint taught by Bayless et al. such that the flexible pad of Bracken et al. further comprises the base taught by Wright et al. and the holder of Bracken et al. comprises the plug ring taught by Wright et al. Such a modification would provide the stabilization device with a swivel joint between said pad and said holder for angular independence therebetween and wherein said swivel joint comprises a plug ring on said holder that turns in an annular race on said pad. Additionally, such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it allows for swivel motion between the holder and the flexible pad (see [0045], lines 16-19 of Wright et al.). 
Regarding claim 16, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Bracken et al. further teaches the device including on said pad (92 and “liner”), opposite said holder (90), an adhesive foot (92 of Fig. 11-14, see [0098], lines 1-6) with a peelably removable film (“liner” see [0099]) that exposes said foot upon removal of said film for disposition on the torso (see [0099], lines 1-
Regarding claim 19, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Bracken et al. further teaches wherein said cover (112/116/118) latches to said holder (90) in said close position (see Fig. 11) and unlatches in said open position (see Fig. 12, and [0105], lines 5-6 and note, “The connection member 118 can engage and be secured by the latch 100”).
Regarding claim 20, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Bracken et al. further teaches wherein said cover (112/116/118) includes at least one gap along a periphery (see Fig. 11 illustrating how a gap exists between “hinged member 116” and “connection member 118”) to avoid contact with the tether in said close position (see Fig. 11 and Fig. 17 illustrating how the gap prevents the cover from contacting and interfering with “medical article 60” and would, therefore, also prevent the cover from contacting a tether when the device is in the close position depicted in Fig. 11 and Fig. 17).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bracken et al. (US 2009/0143742) in view of Wright et al. (US 2010/0114034) and, in further view, of Bracken et al. (US 2009/0143742).
Regarding claim 17, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a breathable fabric.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) which is composed of tricot (see [0139], lines 1-3). In [0014], lines 2-4 of the instant application, the applicant states that tricot is a breathable fabric. Bracken et al., therefore, teaches a stabilization device (250) wherein said pad (260) is composed of a breathable fabric (see [0139, lines 1-3 of Bracken et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad disclosed in Figures 8-17 of Bracken et al. in view of Wright et al. in favor for the flexible pad composed of breathable fabric taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a breathable fabric which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a breathable fabric would increase the level of comfort experienced by a patient wearing the stabilization device by increasing the amount of ventilation at the location of the device. 
Regarding claim 18, in the embodiment of a stabilization device (80) of Figures 8-17, Bracken et al. in view of Wright et al. teaches all of the limitations of claim 15. Through this embodiment, however, Bracken et al. does not disclose wherein said pad is composed of a foam sheet.
In an alternative embodiment, Bracken et al. teaches a stabilization device (250 of Fig. 25-36) comprising a flexible pad (260 of Fig. 25-26) is composed of a foam sheet (see [0139], line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad disclosed in Figures 8-17 of Bracken et al. in view of Wright et al. in favor for the flexible pad composed of a foam sheet taught by Bracken et al. through the embodiment shown in Figures 25-36. Doing so provides a flexible pad that is composed of a foam sheet which was already a well-known design in the art prior to the effective filing date of the claimed invention. Additionally, one of ordinary skill in the art before the effective filling date of the claimed invention would recognize that making the pad from a foam sheet would increase the level of comfort experienced by a patient wearing the stabilization device by serving as a cushion following inadvertent dislodgements of the device. 
Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
Anticipatory Rejection under 35 USC 102
Applicant asserts that Bracken fails to disclose, “a stabilization device for attaching an instrument along a phlebostatic axis of a patient's torso, said instrument having a tether to a monitor, said stabilization device comprising: a flexible pad that contacts the torso along the phlebostatic axis; an instrument holder disposed on said pad, said holder including a clamp extending normal therefrom to secure inhibit lateral motion of the instrument within said holder; and a protection cover that connects to said holder by a hinge and pivots along said hinge to swing between an open position and a close position, wherein in said close position said cover encloses said clamp and the instrument” as recited in claim 1. The examiner maintains, however, that these limitations are disclosed by Bracken et al. and, therefore, claim 1 is anticipated by Bracken et al. Please see paragraph 8 of the present office action describing an updated interpretation of Bracken et al. which was necessitated by amendments to claim 1 in the reply filed on 08/15/2021. Furthermore applicant asserts that “tentacles 14 compressing to conform the article 60 to inhibit motion primarily normal from the member” this does not, however, exclude the tentacles from inhibiting motion of article 60 in the lateral direction as well. Indeed, tentacles 14 which are position on the lateral sides of article 60 would serve to inhibit lateral motion of article 60 by limiting the amount of lateral motion made possible by article 60 when the device is in a closed position. Furthermore, applicant asserts that tentacles 14, 114 extend “out the body 12, 112 from above rather than the base 90 from below.” Indeed, tentacles 14, 114 extend out the body 12, 112 from above, but they also extend from the base 90 from below when the protection cover (112/114/116) is in a closed position as illustrated in Fig. 11. The Examiner encourages modifications to claim 1 which recite 
Obvious Rejection under 35 USC 103
Applicant asserts that “insufficient motivation exists for an ordinarily skilled person to combine the swivel tube holder of Bayless with the securement device of Bracken.” Motivation for the combination of Bracken et al. and Bayless et al. was, however, provided in the non-Final Rejection sent on 02/02/2021. The motivation is as follows, “such a modification is advantageous because it significantly reduces the likelihood of dislodging the medical instrument (see Col. 5, lines 61-65 of Bayless et al.).” Applicant asserts that inclination to modify Bracken et al. to incorporate Bayless et al. is based on “geometry to longitudinally align an article securely, much less adopt a flimsy pin-joint for such purpose.” Bayless et al., however, does not disclose a “flimsy pin-joint” nor would one of ordinary skill in the art recognize the swivel joint taught by Bayless et al. as inherently comprising a “flimsy pin-joint.” The Examiner, therefore, maintains that there is sufficient motivation to combine the swivel joint taught by Bayless et al. to the securement device of Bracken et al. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783            
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783